Appeal from a judgment of Supreme Court, Erie County (Tills, J.), entered March 6, 2002, convicting defendant after a jury trial of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant failed to preserve for our review his contention that he was denied his right to an impartial jury when Supreme Court compelled the panel of prospective jurors to wait nearly an hour for defense counsel to arrive (see CPL 470.05 [2]; People v Rosado, 202 AD2d 321, 322, lv denied 83 NY2d 914). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see 470.15 [6] [a]). The court did not abuse its discretion in denying the request of defense counsel for a more extended adjournment to enable him to prepare his summation (cf. People v Murphy, 88 AD2d 1000, 1001) or an adjournment of sentencing to enable him to prepare a written motion pursuant to CPL 330.30 (see People v Lee, 155 AD2d 556, 557, lv denied 75 NY2d 814; see also People v Cummings, 284 AD2d 907, lv denied 97 NY2d 640, 680). “A granting of an adjournment for any purpose is a matter of discretion for the trial court” (People v Singleton, 41 NY2d 402, 405). Present — Green, J.P., Wisner, Scudder, Bums and Hayes, JJ.